LAW L!BRAHY

NO. 295l7

lN THE SUPREME COURT OF THE STATE OF HAWAlT

lN THE MATTER OF THE ADOPTION

OF
2004

fz‘rscz

 

A MALE CHlLD, BORN ON JULY 25,

[.:
3 3 “V 32 assume

 

(FC-A NO. 08-l-Ol5)

ORDER REJECTlNG APPLlCATION FOR WRIT OF CERTIORARl
for the courtU

(By: Nakayama, J.,
application for writ of

Intervenors-Appellants’
certiorari filed on March l5, 20lO, is hereby rejected.

DATED: Honolulu, HawaiH, April 22, 20lO.
FOR THE COURT2

Associate Justice

   

Brian J. De Lima and
William B. Heflin of
Crudele & De Lima for
intervenors-appellants

on the application

and Recktenwald, JJ.

Acoba, Duffy,

C.J., Nakayama,

1Considered by: Moon,